Citation Nr: 0022572	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans Consolidated Rights 
Association


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The Board notes that any pertinent evidence submitted by the 
appellant or his representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or a representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  38 
C.F.R. § 20.1304(c) (1999).

Subsequent to the most recent supplemental statement of the 
case, additional private medical records have been added to 
the claimant's claims folder (see letter from veteran dated 
March 16, 2000).  Those records have not been considered by 
the RO and the claimant has not submitted a waiver of 
consideration of those records.

Accordingly, this case is REMANDED for the following 
development:

1.  In the January 2000 letter, the 
veteran's therapist stated that the 
veteran had recently completed five weeks 
of treatment at the North Little Rock VA 
Medical Center.  It is unclear if those 
treatment reports are of record; 
therefore, the RO should ask the veteran 
to name all dates and places of relevant 
treatment during the last two years and 
it should then procure those records.

2.  The RO should review all the evidence 
currently of record, including the newly 
received medical evidence, and adjudicate 
the issue on appeal.  If the decision 
remains adverse to the claimant, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals





